                  Case 17-29464             Doc 52   Filed 05/09/19 Entered 05/09/19 12:25:05       Desc Main
                                                      Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS


               In Re:                                          §
                                                               §
               RODRIGUEZ, JOSE FRANCISCO                       §     Case No. 17-29464 JSB
                                                               §
                                   Debtor                      §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       GINA B. KROL, chapter 7 trustee, submits this Final Account, Certification that the
               Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 13,933.60                           Assets Exempt: 288,900.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 38,135.65           Claims Discharged
                                                                     Without Payment: 532,721.78

               Total Expenses of Administration: 8,864.35


                       3) Total gross receipts of $ 47,000.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 47,000.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-29464             Doc 52    Filed 05/09/19 Entered 05/09/19 12:25:05            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA           $ 8,301.98            $ 8,301.98                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            8,864.35               8,864.35                 8,864.35

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                            380,594.59          190,262.84             190,262.84                38,135.65

TOTAL DISBURSEMENTS                               $ 380,594.59       $ 207,429.17           $ 207,429.17           $ 47,000.00


                  4) This case was originally filed under chapter 7 on 10/02/2017 . The case was pending
          for 18 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/04/2019                        By:/s/GINA B. KROL
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                 Case 17-29464             Doc 52       Filed 05/09/19 Entered 05/09/19 12:25:05                  Desc Main
                                                         Document     Page 3 of 13




                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT


               EXHIBIT 1 – GROSS RECEIPTS

                              DESCRIPTION                                    UNIFORM                                         $ AMOUNT
                                                                            TRAN. CODE1                                      RECEIVED

    1407 El Paso St., San Antonio, TX                                           1110-000                                         20,000.00

    91 East Trail                                                               1110-000                                         27,000.00

TOTAL GROSS RECEIPTS                                                                                                            $ 47,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                       DESCRIPTION                            UNIFORM             $ AMOUNT
                                                                                                        TRAN. CODE              PAID

NA                                                                                                         NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                         $ 0.00
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS

                                                    UNIFORM        CLAIMS
                                                                                     CLAIMS                 CLAIMS
CLAIM NO.                 CLAIMANT                   TRAN.      SCHEDULED                                                    CLAIMS PAID
                                                                                    ASSERTED               ALLOWED
                                                     CODE      (from Form 6D)

                BLUEGREEN
000001          CORPORATION                         4120-000                NA              8,301.98              8,301.98              0.00

TOTAL SECURED CLAIMS                                                      $ NA             $ 8,301.98           $ 8,301.98            $ 0.00


               EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




         UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-29464             Doc 52        Filed 05/09/19 Entered 05/09/19 12:25:05    Desc Main
                                                        Document     Page 4 of 13




                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

TRUSTEE COMPENSATION:GINA
B. KROL                                     2100-000                   NA        5,450.00         5,450.00         5,450.00


TRUSTEE EXPENSES:GINA B.
KROL                                        2200-000                   NA           36.42           36.42            36.42


ASSOCIATED BANK                             2600-000                   NA           81.11           81.11            81.11


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                   NA        2,184.00         2,184.00         2,184.00


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):GINA B. KROL                 3110-000                   NA        1,092.00         1,092.00         1,092.00


ATTORNEY FOR TRUSTEE
EXPENSES (TRUSTEE
FIRM):COHEN & KROL                          3120-000                   NA           20.82           20.82            20.82

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA        $ 8,864.35      $ 8,864.35       $ 8,864.35
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

NA: NA                                            NA                   NA              NA              NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA             $ NA            $ NA             $ NA
FEES AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-29464             Doc 52      Filed 05/09/19 Entered 05/09/19 12:25:05       Desc Main
                                                    Document     Page 5 of 13




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

NA          NA                                    NA                 NA                  NA             NA            NA

TOTAL PRIORITY UNSECURED                                           $ NA                $ NA         $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            American Express
            PO Box 981535 El Paso, TX
            79998-1535                                          9,291.48                 NA             NA            0.00


            American Express
            PO Box 981535 El Paso, TX
            79998-1535                                          2,392.98                 NA             NA            0.00


            BMO Harris Bank, N.A.
            PO Box 3083 Cedar Rapids,
            IA 52406-3083                                      31,657.38                 NA             NA            0.00


            Bank of America
            PO Box 982234 El Paso, TX
            79998-2234                                         20,280.04                 NA             NA            0.00


            Capital One
            P.O. Box 30285 Salt Lake
            City, UT 84130-0285                                 5,402.67                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-29464             Doc 52      Filed 05/09/19 Entered 05/09/19 12:25:05       Desc Main
                                                    Document     Page 6 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Capital One
            P.O. Box 30285 Salt Lake
            City, UT 84130-0285                                 3,243.36                 NA             NA            0.00


            Chase
            PO Box 15298 Wilmington,
            DE 19850-5298                                       3,796.22                 NA             NA            0.00


            Chase
            PO Box 15298 Wilmington,
            DE 19850-5298                                      10,173.02                 NA             NA            0.00


            Chase
            PO Box 15298 Wilmington,
            DE 19850-5298                                         309.80                 NA             NA            0.00


            Citibank
            PO Box 6500 Sioux Falls, SD
            57117                                               5,893.11                 NA             NA            0.00


            Daimler Truck Financial
            13650 Heritage Parkway Ft.
            Worth, TX 76117                                    67,908.94                 NA             NA            0.00


            Discover Card
            PO Boc 30421 Salt Lake City,
            UT 84130-0421                                       1,762.71                 NA             NA            0.00


            Five Star Garage
            566 Rock Road Drive #1
            Dundee, IL 60118                                    5,000.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-29464             Doc 52      Filed 05/09/19 Entered 05/09/19 12:25:05       Desc Main
                                                    Document     Page 7 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            NTS Trailer
            13333 Main Street Lemont, IL
            60439                                                 508.50                 NA             NA            0.00


            PNC Equipment Finance,
            LLC
            c/o Askounis & Darcy, P.C.
            444 N. Michigan AVe., Suite
            3270 Chicago, IL 60601                            111,012.29                 NA             NA            0.00


            Sam's Club Discover/GECRB
            PO Box 960013 Orlando, FL
            32896-0013                                          5,903.51                 NA             NA            0.00


            US Bank
            PO Box 6352 Fargo, ND
            58125-6352                                            497.00                 NA             NA            0.00


            US Bank
            PO Box 6352 Fargo, ND
            58125-6352                                          5,382.04                 NA             NA            0.00


            US Bank
            PO Box 6353 Fargo, ND
            58125-6353                                            179.54                 NA             NA            0.00


            Volvo Financial Services
            7025 Albert Pick Road, Suite
            105 PO Box 26131
            Greensboro, NC 27409                               90,000.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 17-29464             Doc 52       Filed 05/09/19 Entered 05/09/19 12:25:05          Desc Main
                                                     Document     Page 8 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            PNC EQUIPMENT
000005      FINANCE, LLC                        7100-000               NA          113,859.07      113,859.07        22,821.53


            AMERICAN EXPRESS
000007      BANK, FSB                           7100-900               NA             2,144.96        2,144.96          429.93


            AMERICAN EXPRESS
000006      CENTURION BANK                      7100-900               NA             9,085.48        9,085.48        1,821.06


000010      BANK OF AMERICA, N.A.               7100-900               NA           20,001.21        20,001.21        4,008.98


000008      BMO HARRIS BANK N.A.                7100-900               NA           23,201.50        23,201.50        4,650.43


            CAPITAL ONE BANK
000003      (USA), N.A.                         7100-900               NA             5,428.63        5,428.63        1,088.10


000002      DISCOVER BANK                       7100-900               NA             1,778.10        1,778.10          356.40


            PORTFOLIO RECOVERY
000011      ASSOCIATES, LLC                     7100-900               NA             6,164.08        6,164.08        1,235.51


            U.S. BANK NATIONAL
000009      ASSOCIATION                         7100-900               NA             5,346.13        5,346.13        1,071.56


            CAPITAL ONE BANK
000004      (USA), N.A.                         7100-901               NA             3,253.68        3,253.68          652.15

TOTAL GENERAL UNSECURED                                       $ 380,594.59       $ 190,262.84     $ 190,262.84      $ 38,135.65
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                              Case 17-29464                 Doc 52    Filed 05/09/19
                                                                                                  FORMEntered
                                                                                                       1        05/09/19 12:25:05                                       Desc Main
                                                                                       Document      Page  9 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 13
                                                                                                                 AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                  Exhibit 8
Case No:              17-29464      JSB     Judge: JANET S. BAER                                                                                Trustee Name:                      GINA B. KROL
Case Name:            RODRIGUEZ, JOSE FRANCISCO                                                                                                Date Filed (f) or Converted (c):    10/02/17 (f)
                                                                                                                                               341(a) Meeting Date:                10/31/17
For Period Ending: 04/04/19                                                                                                                    Claims Bar Date:                    03/08/18



                                        1                                                   2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                                Asset Description                                    Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                           Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. 1407 El Paso St., San Antonio, TX                                                      35,000.00                          35,000.00                                            20,000.00                     FA
 2. 91 East Trail                                                                          40,000.00                          40,000.00                                            27,000.00                     FA
 3. 2011 Ford Ranger (Fair condition) mileage: 71,000                                      10,000.00                                0.00                                                0.00                     FA
 4. Table, chair and desk set; 2 bedroom sets; 3 dress                                       1,500.00                               0.00                                                0.00                     FA
 5. 3 TVs; 2 DVD players; personal computer; laptop; i                                          800.00                              0.00                                                0.00                     FA
 6. Treadmill                                                                                   400.00                              0.00                                                0.00                     FA
 7. Elliptical machine                                                                          600.00                              0.00                                                0.00                     FA
 8. Free weights and home gym equipment                                                         150.00                              0.00                                                0.00                     FA
 9. Everyday clothes                                                                         1,000.00                               0.00                                                0.00                     FA
 10. Wedding ring                                                                               300.00                              0.00                                                0.00                     FA
 11. Twitter shares                                                                             329.60                              0.00                                                0.00                     FA
 12. Cisco Services, Inc.                                                                         1.00                              0.00                                                0.00                     FA
 13. Edward Jones                                                                          80,000.00                                0.00                                                0.00                     FA
 14. Edward Jones, rollover                                                               200,000.00                                0.00                                                0.00                     FA
 15. Triad Trucking, LLC (monies loaned and advanced)                                             1.00                              0.00                                                0.00                     FA
 16. Leader Services, Inc. (monies loaned $100,000.00)                                            1.00                              0.00                                                0.00                     FA
 17. Lincoln Financial term policy, Beneficiary: Neice                                            1.00                              0.00                                                0.00                     FA
 18. Past due rent owed for 1407 El Paso Street propert                                      1,750.00                               0.00                                                0.00                     FA
 19. 3 2003 Volvo day cabs (all inoperable, subject to                                       6,000.00                               0.00                                                0.00                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $377,833.60                         $75,000.00                                           $47,000.00                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1                                                                                                                                                                                                                          Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                             Case 17-29464              Doc 52    Filed 05/09/19
                                                                                              FORMEntered
                                                                                                   1      05/09/19 12:25:05                        Desc Main
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD13
                                                                                   Document      Page 10 of AND REPORT                                                      Page:      2
                                                                                                      ASSET CASES                                                             Exhibit 8
Case No:            17-29464        JSB   Judge: JANET S. BAER                                                            Trustee Name:                      GINA B. KROL
Case Name:          RODRIGUEZ, JOSE FRANCISCO                                                                             Date Filed (f) or Converted (c):   10/02/17 (f)
                                                                                                                          341(a) Meeting Date:               10/31/17
                                                                                                                          Claims Bar Date:                   03/08/18


   Trustee is waiting for checks to clear. Will file TDR
   October 19, 2018, 02:01 pm


   Initial Projected Date of Final Report (TFR): 06/30/19        Current Projected Date of Final Report (TFR): 06/30/19


           /s/     GINA B. KROL
   __________________________________________ Date: 04/04/19
           GINA B. KROL




LFORM1                                                                                                                                                                              Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 17-29464                Doc 52   Filed 05/09/19 Entered 05/09/19 12:25:05                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  11 of 13                                                                                   Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                            Exhibit 9
  Case No:             17-29464 -JSB                                                                                         Trustee Name:                    GINA B. KROL
  Case Name:           RODRIGUEZ, JOSE FRANCISCO                                                                             Bank Name:                       ASSOCIATED BANK
                                                                                                                             Account Number / CD #:           *******8176 Checking Account
  Taxpayer ID No:    *******7538
  For Period Ending: 04/04/19                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                                 4                                            5                     6                   7
    Transaction       Check or                                                                                                      Uniform                                                    Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)      Disbursements ($)         Balance ($)
                                                                                  BALANCE FORWARD                                                                                                            0.00
          04/26/18       1, 2     Jose Francisco Rodriguez                        Sale of R/E                                      1110-000               47,000.00                                    47,000.00
                                  1173 Edinton Ct
                                  Carol Stream, IL 60188
          05/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          11.27             46,988.73
          06/07/18                ASSOCIATED BANK                                 BANK SERVICE FEE                                 2600-000                                          69.84             46,918.89
          08/17/18     030001     Cohen & Krol                                    Final Distribution                               3110-000                                        2,184.00            44,734.89
                                  105 W. Madison Street                           Attorney's Fees
                                  Suite 1100
                                  Chicago, IL 60602
          08/17/18     030002     Cohen & Krol                                    Final Distribution                               3120-000                                          20.82             44,714.07
                                  105 W. Madison Street                           Attorney's Expenses
                                  Suite 1100
                                  Chicago, IL 60602
          08/17/18     030003     Gina B. Krol                                    Final Distribution                               2200-000                                          36.42             44,677.65
                                  105 W. Madison St.                              Expenses
                                  Suite 1100
                                  Chicago, IL 60602
          08/17/18     030004     Gina B. Krol                                    Final Distribution                               2100-000                                        5,450.00            39,227.65
                                  105 W. Madison St.                              Trustee Fees
                                  Suite 1100
                                  Chicago, IL 60602
          08/17/18     030005     Gina B. Krol                                    Final Distribution                               3110-000                                        1,092.00            38,135.65
                                  105 W. Madison St.                              Attorney's Fees
                                  Suite 1100
                                  Chicago, IL 60602
          08/17/18     030006     Discover Bank                                   Final Distribution                               7100-900                                         356.40             37,779.25
                                  Discover Products Inc
                                  PO Box 3025
                                  New Albany, OH 43054-3025

                                                                                                                             Page Subtotals               47,000.00                 9,220.75
                                                                                                                                                                                                        Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 17-29464                Doc 52   Filed 05/09/19 Entered 05/09/19 12:25:05                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 13                                                                                     Page:     2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             17-29464 -JSB                                                                                         Trustee Name:                    GINA B. KROL
  Case Name:           RODRIGUEZ, JOSE FRANCISCO                                                                             Bank Name:                       ASSOCIATED BANK
                                                                                                                             Account Number / CD #:           *******8176 Checking Account
  Taxpayer ID No:    *******7538
  For Period Ending: 04/04/19                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                3                                                4                                            5                       6                   7
     Transaction      Check or                                                                                                      Uniform                                                      Account / CD
        Date          Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
          08/17/18     030007     Capital One Bank (USA), N.A.                    Final Distribution                               7100-900                                          1,088.10            36,691.15
                                  PO Box 71083
                                  Charlotte, NC 28272-1083
 *        08/17/18     030008     Capital One Bank (USA), N.A.                    Final Distribution                               7100-903                                           652.15             36,039.00
                                  PO Box 71083
                                  Charlotte, NC 28272-1083
          08/17/18     030009     PNC Equipment Finance, LLC                      Final Distribution                               7100-000                                       22,821.53              13,217.47
                                  c/o Askounis & Darcy, P.C.
                                  444 N. Michigan AVe., Suite 3270
                                  Chicago, IL 60601
          08/17/18     030010     American Express Centurion Bank                 Final Distribution                               7100-900                                          1,821.06            11,396.41
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          08/17/18     030011     American Express Bank, FSB                      Final Distribution                               7100-900                                           429.93             10,966.48
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          08/17/18     030012     BMO Harris Bank N.A.                            Final Distribution                               7100-900                                          4,650.43             6,316.05
                                  PO Box 3040                                     (8-1) Account Number (last 4
                                  Cedar Rapids, IA 52406                          digits):0249
          08/17/18     030013     U.S. Bank National Association                  Final Distribution                               7100-900                                          1,071.56             5,244.49
                                  Bankruptcy Department
                                  PO Box 108
                                  St. Louis MO 63166-0108
          08/17/18     030014     Bank of America, N.A.                           Final Distribution                               7100-900                                          4,008.98             1,235.51
                                  P O Box 982284
                                  El Paso, TX 79998-2238
          08/17/18     030015     Portfolio Recovery Associates, LLC              Final Distribution                               7100-900                                          1,235.51                  0.00
                                  Successor to SYNCHRONY BANK

                                                                                                                             Page Subtotals                        0.00              37,779.25
                                                                                                                                                                                                          Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 17-29464                Doc 52   Filed 05/09/19 Entered 05/09/19 12:25:05                               Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 13                                                                                                 Page:      3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                           Exhibit 9
  Case No:             17-29464 -JSB                                                                                            Trustee Name:                       GINA B. KROL
  Case Name:           RODRIGUEZ, JOSE FRANCISCO                                                                                Bank Name:                          ASSOCIATED BANK
                                                                                                                                Account Number / CD #:              *******8176 Checking Account
  Taxpayer ID No:    *******7538
  For Period Ending: 04/04/19                                                                                                   Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                             3                                                   4                                                 5                          6                         7
     Transaction      Check or                                                                                                         Uniform                                                               Account / CD
        Date          Reference               Paid To / Received From                           Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                  (SAMS CLUB MASTERCARD)
                                  POB 41067
                                  Norfolk, VA 23541
 *        03/19/19     030008     Capital One Bank (USA), N.A.                    Final Distribution                                  7100-903                                               -652.15                     652.15
                                  PO Box 71083
                                  Charlotte, NC 28272-1083
          03/19/19     030016     CLERK OF US BANKRUPTCY COURT                    Final Distribution                                  7100-901                                                652.15                        0.00
                                  219 S. Dearborn Street
                                  7th Floor
                                  Chicago, IL 60604

                                                                                                            COLUMN TOTALS                                      47,000.00                  47,000.00                          0.00
                                                                                                                Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                            Subtotal                                           47,000.00             47,000.00
                                                                                                                Less: Payments to Debtors                                                 0.00
                                                                                                            Net
                                                                                                                                                               47,000.00             47,000.00
                                                                                                                                                                                    NET                             ACCOUNT
                                                                                                            TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                            Checking Account - ********8176                     47,000.00                   47,000.00                         0.00
                                                                                                                                                    ------------------------    ------------------------   ------------------------
                                                                                                                                                                47,000.00                   47,000.00                         0.00
                                                                                                                                                    ==============             ==============              ==============
                                                                                                                                                     (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                Transfers)               To Debtors)                    On Hand




                                                                                                                                Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                       Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
